DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Rejections - 35 USC § 112
Claim limitations “a generation unit for generating, an encoder for encoding, a broadcast stream generation unit for generating, a broadcast signal generation unit for generating, a transmission unit for transmitting, a reception unit for receiving, an extraction unit for extracting, a decoder for decoding” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “generation unit, encoder, broadcast stream generation unit, broadcast signal generation unit, transmission unit” coupled with functional language “[means] for” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 13 and 14 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: [0401] Modules or units may be processors that execute consecutive processes stored in a memory (or a storage unit). The steps 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arena et al. (“Arena”) (U.S. PG Publication No. 2015/0281669).

In regards to claim 1, Arena teaches a method of transmitting a broadcast signal, the method comprising: 
	generating video parameter information including output extension information for outputting a plurality of videos having different features (See ¶0013 in view of 0089 and FIG. 15E wherein multiple component video streams may be included along with the video stream to be decoded), 
	wherein the video parameter information includes flag information indicating whether the output extension information exists in the video parameter information (See FIG. 15E and ¶0089 wherein the multiservice_flag is established), and 
	wherein the output extension information includes information indicating a number of videos that will be output and video feature information indicating features of each video (See ¶0089 wherein num_tile indicates the number of tiles present within one frame); 

	generating a broadcast stream including the generated video stream (See ¶0013 and FIG. 8); 
	generating the broadcast signal including the generated broadcast stream (See ¶0013, 0089 and FIG. 8); and 
	transmitting the generated broadcast signal (See ¶0013, 0089 and FIG. 8).

In regards to claim 7, the claim is rejected under the same basis as claim 1 by Arena wherein the decoding version is taught as seen in FIG. 9 and 10 in view of ¶0012.

In regards to claim 13, the claim is rejected under the same basis as claim 1 by Arena wherein the apparatus is taught as part of processors as described in ¶0032.

In regards to claim 14, the claim is rejected under the same basis as claim 7 by Arena wherein the apparatus is taught as part of processors as described in ¶0032.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (“Arena”) (U.S. PG Publication No. 2015/0281669) in view of Oh et al. (“Oh”) (WO 2015/008987).

In regards to claim 2, Arena fails to teach the method according to claim 1, wherein the video feature information includes information indicating a type of a transfer function applied to each video, information indicating a color gamut applied to each video, information indicating a color space applied to each video, and information indicating whether data values of each video are defined within a digital representation range.
	In a similar endeavor Oh teaches wherein the video feature information includes information indicating a type of a transfer function applied to each video (See ¶60 – Paragraph starting with “In the EOTF adjustment step S1050, the controller may adjust the brightnesss…”), information indicating a color gamut applied to each video (See ¶62-63), information indicating a color space applied to each video (See ¶61), and information indicating whether data values of each video are defined within a digital representation range (See ¶60).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Arena because it allows for the adjustment of the display environment of a receiving device, as well as other visual adjustments as described in ¶58, thus providing a proper visual experience for users of the display environment.

In regards to claim 8, the claim is rejected under the same basis as claim 2 by Arena in view of Oh.

Claims 3 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (“Arena”) (U.S. PG Publication No. 2015/0281669) in view of Oh et al. (“Oh”) (WO 2015/008987) and Karaoguz et al. (“Kara”) (U.S. PG Publication No. 2008/0025196).

In regards to claim 3, Arena teaches the method according to claim 1, wherein the video feature information includes information indicating a bit depth of each video (See ¶0038 and 0086).
	Arena, however, fails to teach wherein the video feature information includes chroma sub-sampling information of each video, and information indicating a method of representing color of each video.
	In a similar endeavor Oh teaches information indicating a method of representing color of each video (See ¶58).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Oh into Arena because it allows for the adjustment of the display environment of a receiving device, as well as other visual adjustments as described in ¶58, thus providing a proper visual experience for users of the display environment.
	In a similar endeavor Kara teaches wherein the video feature information includes chroma sub-sampling information of each video (See ¶0062 wherein information regarding chroma sub-sampling format may be included).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kara into Arena because it allows for providing a variety of information for encoding, from which may be communicated in a variety of manners as seen in at least ¶0062.

In regards to claim 9, the claim is rejected under the same basis as claim 3 by Arena in view of Oh and Kara.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (“Arena”) (U.S. PG Publication No. 2015/0281669) in view of Drugeon et al. (“Drug”) (U.S. PG Publication No. 2017/0264859).

In regards to claim 4, Arena fails to teach the method according to claim 1, wherein the video parameter information includes additional transfer function information describing information about an additional transfer function, which is additionally applied to the video stream, in addition to a transfer function that is fundamentally applied to the video stream and flag information indicating whether the additional transfer function information exists in the video parameter information.
	In a similar endeavor Drug teaches wherein the video parameter information includes additional transfer function information describing information about an additional transfer function (See ¶0098-0100, 0126 and 0131-0133), which is additionally applied to the video stream, in addition to a transfer function that is fundamentally applied to the video stream and flag information indicating whether the additional transfer function information exists in the video parameter information (See ¶0098-0100, 0126 and 0131-0133).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Drug into Arena because it allows for the use of at least a second transfer function for use in encoding when such data may be needed as described in ¶0098-0100.

In regards to claim 10, the claim is rejected under the same basis as claim 4 by Arena in view of Drug.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (“Arena”) (U.S. PG Publication No. 2015/0281669) in view of Minoo et al. (“Min”) (U.S. PG Publication No. 2017/0026646).

In regards to claim 6, Arena teaches the method according to claim 1, wherein the broadcast signal includes content color volume information describing information about color volume indicating a range of color in which content transmitted by the video stream is represented, and wherein the content color volume information includes flag information indicating whether the color volume is represented based on a linear color environment and information indicating a function used to convert a nonlinear video to which a transfer function is applied into a linear video.
	In a similar endeavor Min teaches wherein the broadcast signal includes content color volume information describing information about color volume indicating a range of color in which content transmitted by the video stream is represented (See ¶0037 wherein color spaces may be defined), and wherein the content color volume information includes flag information indicating whether the color volume is represented based on a linear color environment (See ¶0037 wherein metadata is produced to indicate color volume information, it is obvious to one of ordinary skill in the art that such metadata may take the form of a flag) and information indicating a function used to convert a nonlinear video to which a transfer function is applied into a linear video (See ¶0037 in view of 0023, this is further taken in view of ¶0006-0008 and 11-12 wherein it is understood that transfer functions and inverse transfer functions may be used by encoders and decoders to convert nonlinear video data into linear video data and vice versa).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Minoo into Arena because it allows for adaptive transfer functions as seen in ¶0008 such that different video data sets may apply differing 

In regards to claim 12, the claim is rejected under the same basis as claim 6 by Arena in view of Min.

Allowable Subject Matter
Claims 5 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record do not disclose, with respect to claim 5, along with the subject matter of the claims upon which it depends, the specificity of a type of color coordinate system used with the applied first additional transfer function, as well as the use of a second additional transfer function with reference to environmental conditions made when applying the second additional transfer function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483